Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 1 of 28 Page ID #:4293



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11    SEKAYI RUDO WHITE,                              Case No. 8:20-CV-00814 JLS (KES)
  12                        Petitioner,
  13             v.                                        FINAL REPORT AND
                                                       RECOMMENDATION OF UNITED
  14    PATRICK COVELLO, Warden,                        STATES MAGISTRATE JUDGE
  15                        Respondent.
  16
  17
  18         This Final Report and Recommendation (“R&R”) is submitted to the
  19   Honorable Josephine L. Staton, United States District Judge, pursuant to the
  20   provisions of 28 U.S.C. § 636 and General Order 05-07 of the United States District
  21   Court for the Central District of California.1
  22                                              I.
  23                                      INTRODUCTION
  24         On April 21, 2020, Sekayi Rudo White (“Petitioner”) constructively filed a
  25   Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28
  26
             1
                Because this Final R&R is issued only to respond to Petitioner’s objections
  27   to the initial R&R (Dkt. 26) and the recommendations remain unchanged, a second
  28   objections period is not warranted.
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 2 of 28 Page ID #:4294



   1   U.S.C. § 2254 (“Petition”). (Dkt. 1.)2 Petitioner “was sentenced to life in prison
   2   after committing multiple sex crimes against multiple victims.” People v. Sekayi
   3   Rudo White, No. G047252, 2013 Cal. App. Unpub. LEXIS 9408, at *1, 2013 WL
   4   6858191, at *1 (Dec. 30, 2013). Petitioner also filed a motion for stay and
   5   abeyance under Rhines v. Weber, 544 U.S. 269 (2005), to exhaust certain claims in
   6   state court. (Pet. at 3–8; see Dkt. 2.3)
   7         In May 2020, the Court issued an Order to Show Cause (“OSC”) why the
   8   Petition should not be dismissed as untimely. (Dkt. 7.) Petitioner filed a lengthy
   9   response to the OSC, exceeding 700 pages including exhibits. (Dkt. 8.) To obtain
  10   the benefit of briefing, the Court discharged the OSC and ordered Respondent to
  11   respond. (Dkt. 9.)
  12         In August 2020, Respondent moved to dismiss the Petition as untimely and
  13   partially unexhausted. (Dkt. 14.) Respondent also argued that Petitioner is not
  14   entitled to a stay. (Id.) In August and September 2020, Respondent lodged
  15   documents (“LD”) from Petitioner’s state proceedings, including the Clerk’s
  16   Transcript (“CT”) and the Reporter’s Transcript (“RT”). (Dkt. 15, 20.) In August,
  17   Petitioner filed an opposition and a request for judicial notice. (Dkt. 16, 17.) In
  18   September 2020, Respondent filed a reply and a response to Petitioner’s request for
  19   judicial notice. (Dkt. 19, 21.)
  20         2
                 April 21, 2020, is the date Petitioner signed the Petition and the date on the
  21   Petition’s proof of service. (Pet. at 15, 134.) The Court assumes, for purposes of
       this Final Report and Recommendation, that Petitioner is entitled to the benefit of
  22
       the prison mailbox rule, under which “a prisoner’s pro se habeas petition is deemed
  23   filed when he hands it over to prison authorities for mailing to the relevant court.”
       Campbell v. Henry, 614 F.3d 1056, 1058–59 (9th Cir. 2010) (citation omitted); see
  24
       also Butler v. Long, 752 F.3d 1177, 1178 n.1 (9th Cir. 2014) (noting that, in the
  25   absence of other evidence, courts generally deem a habeas petition filed on the day
       it is signed). However, because the Petition is untimely, as discussed herein,
  26
       Petitioner is not entitled to the benefits of the mailbox rule.
  27         3
                Except for the Reporter’s Transcript and the Clerk’s Transcript, citations
  28   refer to the pagination imposed by the Court’s e-filing system.

                                                  2
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 3 of 28 Page ID #:4295



   1         On October 15, 2020, the Court issued its initial R&R. (Dkt. 24.) On
   2   November 6, 2020, Petitioner filed Objections to the initial R&R. (Dkt. 26.) He
   3   also filed a motion for discovery and a request for a certificate of appealability.
   4   (Dkt. 25, 27.)
   5         For the reasons set forth below, the Court finds that Respondent’s motion
   6   should be GRANTED and the Petition should be dismissed as untimely.
   7                                              II.
   8                                PROCEDURAL HISTORY
   9   A.    Conviction and Direct Appeal.
  10         On February 2, 2011, in Orange County Superior Court case no. 06HF2048,
  11   a jury found Petitioner guilty of six counts of forcible rape, two counts of first
  12   degree residential burglary, two counts of criminal threats, one count of attempted
  13   forcible rape, one count of assault with intent to commit a sexual assault, one count
  14   of sexual battery by restraint, and one count of dissuading a witness. (LD 1.) On
  15   June 22, 2012, he was sentenced to an indeterminate term of 112 years to life in
  16   prison. (Id.)
  17         Petitioner appealed his convictions and sentence (case no. G047252), arguing
  18   that “instructional error tainted the jury’s verdict, and one of his convictions must
  19   be reversed due to insufficient evidence.” (LD 4 at 2.) Specifically, he argued
  20   there was “insufficient evidence to support the jury’s verdict he raped Sarah the
  21   first time they had sex,” as alleged in count eight. (Id. at 2 n.1 & 3.) On December
  22   30, 2013, the California Court of Appeal affirmed the judgment. (Id. at 5.) On
  23   February 18, 2014, Petitioner filed a petition for review in the California Supreme
  24   Court (case no. S216465), which was summarily denied on March 19, 2014. (LD
  25   5, 6.) Plaintiff did not file a petition for writ of certiorari in the U.S. Supreme
  26   Court. (Pet. at 12.)
  27
  28
                                                   3
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 4 of 28 Page ID #:4296



   1   B.    Receipt of the Trial Record and Case File.
   2         In April 2014, Petitioner’s appellate counsel David A. Morse “mailed
   3   Petitioner all case file material in his possession, which consisted only of the CT
   4   and RT transcripts of Petitioner’s trial proceedings” and did not include “any of the
   5   pre-trial discovery, investigator reports, or any other evidentiary documents.” (Pet.
   6   at 69, 91.)
   7         In March 2015, Petitioner filed a pro se civil complaint for conversion and
   8   intentional infliction of emotional distress against Michael Molfetta, an attorney
   9   who was appointed to represent Petitioner in the Superior Court after his conviction
  10   through his sentencing and filing a notice of appeal. (Id. at 123, 126.) Petitioner
  11   alleged that “Molfetta failed to provide [him] with access to (or a copy of) the entire
  12   contents of his criminal case file in response to [his] written requests.” (Pet. at
  13   123.) In August 2016, with only two exceptions, Molfetta provided Petitioner with
  14   the entire copy of the case file in his possession.4 (Pet. at 35, 69, 127–28.) In June
  15   2019, a bench trial was held in Plaintiff’s civil action against Molfetta.5 (Pet. at
  16   124.) During the trial, Frederick L. McBride, Petitioner’s counsel at his criminal
  17   trial, “admitted under oath that he conducted absolutely no investigation in
  18   Petitioner’s case and further admitted that he did not interview any witnesses that
  19   testified at Petitioner’s trial before trial.” (Pet. at 7.) On August 1, 2019, the
  20
  21
             4
               “Because of the protective order entered by the court in [Petitioner’s]
  22
       criminal case and the extremely private and sensitive nature of the documents
  23   contained on two compact discs (‘CDs’) in the file, Molfetta withheld the two CDs
       from the materials he provided to [Petitioner].” (Pet. at 127.) Petitioner did not
  24
       object to Molfetta retaining these two CDs, which contained rape examination
  25   photographs. (Id. at 127–28 & n.6.)
             5
  26           On November 12, 2020, Petitioner filed a “Correction of Error” and
       “Amended and Revised” objections, which noted that in his Objections, Petitioner
  27   inadvertently referred to the Molfetta civil trial as having taken place in 2018.
  28   (Dkt. 28, 29).

                                                   4
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 5 of 28 Page ID #:4297



   1   Superior Court issued an order with detailed factual findings and entered judgment
   2   in favor of Molfetta.6 (Pet. at 123–33.)
   3   C.    First Round of Habeas Petitions in the State Courts.7
   4         On March 29, 2018, Petitioner filed a habeas petition in Orange County
   5   Superior Court (case no. M-17467), which was denied in a written opinion on May
   6   17, 2018. (LD 7, 8.) On June 19, 2018, Petitioner filed a habeas petition in the
   7   California Court of Appeal (case no. G056454), which was summarily denied on
   8   August 16, 2018. (LD 9–12.) On September 4, 2018, Petitioner filed a habeas
   9   petition in the California Supreme Court (case no. S251181), which was summarily
  10   denied on February 13, 2019. (LD 13, 14.)
  11   D.    Second Round of Habeas Petitions in the State Courts.
  12         On May 1, 2020, Petitioner filed a habeas petition in the California Court of
  13   Appeal (case no. G059047), which was summarily denied on July 29, 2020. (LD
  14   15, 17–19.) On September 21, 2020, Petitioner filed a habeas petition in the
  15
  16         6
                Petitioner requests that the Court take judicial notice of the “Certified
  17   Settled Statement” in the Molfetta case. (Dkt. 17.) It appears that Petitioner is
       referring to the Superior Court’s “Order Correcting and Modifying Appellant’s
  18   Proposed Settled Statement,” which the Superior Court “certified” on February 3,
  19   2020. (Dkt. 8 at 183–92.) In his Objections, Petitioner clarifies that he “sought
       judicial notice of the full [Molfetta] case record specifically to give this Court
  20
       context in relation to the diligence of his pursuit.” (Dkt. 26 at 4). Petitioner’s
  21   request is granted in part. While a court may take judicial notice of the existence of
       matters of public record, such as a prior order or decision, it should not take notice
  22
       of the truth of the facts cited therein. Wyatt v. Terhune, 315 F.3d 1108, 1114 & n.5
  23   (9th Cir. 2003), overruled on other grounds by Albino v. Baca, 747 F.3d 1162 (9th
       Cir. 2014). Nevertheless, the facts that are the subject of Petitioner’s request for
  24
       judicial notice do not alter the Court’s analysis, as discussed herein.
  25         7
              The present federal Petition challenges Petitioner’s convictions in Orange
  26   County Superior Court case no. 06HF2048. (Pet. at 2, 9.) Petitioner also filed state
       habeas petitions related to state court case no. 30-2015-000777735. This Final
  27   Report and Recommendation lists only those state petitions that appear related to
  28   the conviction Petitioner is presently challenging in these federal proceedings.

                                                  5
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 6 of 28 Page ID #:4298



   1   California Supreme Court (case no. S264589), which as of November 16, 2020,
   2   remains pending. See https://appellatecases.court info.ca.gov.8
   3                                             III.
   4                                PETITIONER’S CLAIMS
   5         Petitioner is raising eleven claims, six of which were exhausted in
   6   Petitioner’s first round of state habeas petitions and five of which are the subject of
   7   his ongoing, second round of state habeas proceedings. (Pet. at 2.)
   8         Liberally construing the Petition, the Court understands the exhausted claims
   9   to be as follows:
  10   Ground One:         The Superior Court erred by denying Petitioner’s first state
  11                       habeas petition, which raised the claims identified below as
  12                       Grounds Two through Six. (Pet. at 12, 51–68.)
  13   Ground Two:         Ineffective assistance of counsel (“IAC”) by appellate counsel
  14                       for failing to (a) obtain Petitioner’s complete trial record, and
  15                       (b) raise multiple “winning” arguments on appeal. (Id. at 12,
  16                       35–36, 69–81.)
  17   Ground Three:       There is “newly discovered evidence” that Petitioner is “actually
  18                       innocent” of the attacks on Jennifer D. and Sarah L. (Id. at 13,
  19                       36–38, 82–95.)
  20   Ground Four:        Petitioner’s right to counsel under Miranda v. Arizona, 384 U.S.
  21                       436 (1966) was violated during a custodial interrogation
  22                       conducted while he was intoxicated. (Id. at 13, 38, 96–101.)
  23   Ground Five:        Petitioner’s rights under Brady v. Maryland, 373 U.S. 83 (1963),
  24                       were violated by the state’s failure to provide exculpatory
  25                       material about “the cover up investigation of pedophile officer”
  26
             8
               The Court takes judicial notice of the public records of the California
  27   appellate courts. See Fed. R. Evid. 201(b)(2); Harris v. Cty. of Orange, 682 F.3d
  28   1126, 1132 (9th Cir. 2012).

                                                  6
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 7 of 28 Page ID #:4299



   1                       Gerald Stenger, which could have been used at trial to impeach
   2                       prosecution witness Myrna Caballero. (Id. at 13, 39–41, 102–
   3                       11.)
   4   Ground Six:         Petitioner was denied his right to counsel and due process by
   5                       conflicts of interest and delays. (Id. at 13, 41–42, 112–14.)
   6         Liberally construing the Petition and reviewing the pending habeas petition
   7   in the state courts, which is attached to Petitioner’s response to the OSC (Dkt. 8 at
   8   55–160), the Court understands the unexhausted claims to be as follows:
   9   Ground Seven:       IAC of trial counsel for failing to investigate; and IAC of
  10                       conflict trial counsel and appellate counsel for failing to raise
  11                       this issue. (Pet. at 2; Dkt. 8 at 95–110.)
  12   Ground Eight:       Newly discovered evidence shows Petitioner is actually innocent
  13                       of the attacks on Sarah L. and Latisha B. (Pet. at 3; Dkt. 8 at
  14                       111–19.)
  15   Ground Nine:        “Newly discovered evidence proves prosecutorial misconduct
  16                       for withholding impeachment evidence of the State’s star
  17                       government witness and withholding exculpatory exonerating
  18                       scientific/technological evidence of Petitioner’s actual
  19                       innocence.” (Pet. at 3; Dkt. 8 at 120–33.)
  20   Ground Ten:         New scientific evidence about the effect of alcohol on memory
  21                       shows that false testimony was given at Petitioner’s trial. (Pet.
  22                       at 3; Dkt. 8 at 134–58.)
  23   Ground Eleven:      Cumulative error. (Pet. at 3; Dkt. 8 at 160.)
  24                                             IV.
  25                                       DISCUSSION
  26         Because Petitioner is not entitled to a Rhines stay if his Petition is untimely,
  27   the Court exercises its discretion to consider the timeliness of Petitioner’s claims
  28   before considering his request for a stay. See King v. Frauenheim, No. 14-cv-
                                                  7
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 8 of 28 Page ID #:4300



   1   05267, 2016 U.S. Dist. LEXIS 20634, at *20, 2016 WL 687867, at *6 (N.D. Cal.
   2   Feb. 19, 2016) (“Rhines does not allow a petitioner to revive a time-barred claim.”);
   3   cf. Mena v. Long, 813 F.3d 907, 908 (9th Cir. 2016) (“The Supreme Court held in
   4   Rhines that a district court has discretion to stay, rather than dismiss, a timely-filed
   5   ‘mixed’ petition ….”) (emphasis added).
   6   A.    Running of the One-Year Statute of Limitations.
   7         This action is subject to the Antiterrorism and Effective Death Penalty Act of
   8   1996 (“AEDPA”), which provides as follows:
   9         A 1-year period of limitation shall apply to an application for a writ of
  10         habeas corpus by a person in custody pursuant to the judgment of a
  11         State court. The limitation period shall run from the latest of—
  12             (A) the date on which the judgment became final by the conclusion
  13             of direct review or the expiration of the time for seeking such
  14             review;
  15             (B) the date on which the impediment to filing an application
  16             created by State action in violation of the Constitution or laws of
  17             the United States is removed, if the applicant was prevented from
  18             filing by such State action;
  19             (C) the date on which the constitutional right asserted was initially
  20             recognized by the Supreme Court, if the right has been newly
  21             recognized by the Supreme Court and made retroactively applicable
  22             to cases on collateral review; or
  23             (D) the date on which the factual predicate of the claim or claims
  24             presented could have been discovered through the exercise of due
  25             diligence.
  26   28 U.S.C. § 2244(d)(1).
  27         Thus, AEDPA “establishes a 1-year time limitation for a state prisoner to file
  28   a federal habeas corpus petition.” Jimenez v. Quarterman, 555 U.S. 113, 114
                                                     8
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 9 of 28 Page ID #:4301



   1   (2009). The statute of limitations period generally runs from “the date on which the
   2   judgment became final by the conclusion of direct review or the expiration of the
   3   time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). “[F]or a state prisoner
   4   who does not seek review in a State’s highest court, the judgment becomes ‘final’
   5   [for purposes of § 2244(d)(1)(A)] on the date that the time for seeking such review
   6   expires.” Gonzalez v. Thaler, 565 U.S. 134, 137 (2012). In contrast, where a state
   7   defendant seeks direct review in a state’s highest court, the judgment becomes final
   8   when time for seeking certiorari review in the U.S. Supreme Court expires. See
   9   Jimenez, 555 U.S. at 120. This is because the U.S. Supreme Court has jurisdiction
  10   over final decisions of the highest state court “in which a decision could be had”
  11   respecting a constitutional right or other federal law. 28 U.S.C. § 1257(a). To
  12   appeal to the U.S. Supreme Court, a petition for writ of certiorari must be filed
  13   within 90 days after entry of the state court judgment. U.S. Sup. Ct. R. 13(1).
  14         1.     Date Conviction Became Final Under § 2244(d)(1)(A).
  15         Petitioner’s conviction became final 90 days after the California Supreme
  16   Court denied review on direct appeal, i.e., March 19, 2014 + 90 days = July 17,
  17   2014. (LD 6.) Petitioner’s suggestion that his one-year AEDPA clock only began
  18   to run when the California Supreme Court denied his petition for writ of habeas
  19   corpus (Pet. at 3–4) is incorrect. And whether the state courts found his habeas
  20   petitions timely (Dkt. 8 at 3–4) is immaterial to AEDPA’s 1-year statute of
  21   limitations under § 2244(d)(1)(A).9 If the AEDPA clock began running when
  22   Petitioner’s conviction became final under § 2244(d)(1)(A), then the deadline
  23   expired on July 17, 2015 (absent an alternative start date or tolling of some kind).
  24
             9
               On the other hand, when considering whether “gap tolling” under
  25   § 2244(d)(2) is applicable during the period between the denial of one state habeas
  26   petition and the filing of another, at least where a petitioner is pursuing state habeas
       corpus relief in ascending courts, a federal court may consider the California
  27   Supreme Court’s apparent consideration of a petition on the merits. Maxwell v.
  28   Roe, 628 F.3d 486, 496 (9th Cir. 2010); see also infra § IV.B.

                                                  9
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 10 of 28 Page ID #:4302



    1   Petitioner did not file his federal Petition until almost six years later, on April 21,
    2   2020.
    3           2.    State-Created Impediment Under § 2244(d)(1)(B).
    4           Petitioner argues that the failure of his appointed defense counsel to provide
    5   him the file from his criminal case was a “state-created impediment” to his filing a
    6   federal habeas petition, which means that “pursuant to 28 U.S.C. § 2244(d)(1)(B)
    7   Petitioner’s 1-year clock began to run on February 13, 2019,” i.e., the date his first
    8   round of habeas petitions in the state courts was completed. (Pet. at 4; see also Dkt.
    9   8 at 4–5 (arguing that public defenders and appointed counsel act under color of
   10   state law when conveying case file materials after representation).) Petitioner
   11   contends that the California Supreme Court “understand[s] that an attorney not
   12   returning a client case file would preclude a Petitioner from filing a timely petition
   13   which is why they chose not to procedurally deny [his September 2018 habeas
   14   petition].” (Dkt. 8 at 5.) However, federal law applies here, and district courts in
   15   this circuit consistently hold that the “actions or omissions of Petitioner’s counsel
   16   are not attributable to the state” under § 2244(d)(1)(B), even if counsel was
   17   appointed. Favela v. Madden, No. CV 16-8896-JAK(E), 2017 WL 1449228, at *4,
   18   2017 U.S. Dist. LEXIS 61230, at *8 (C.D. Cal. Mar. 15, 2017) (collecting cases),
   19   report and recommendation adopted, No. CV 16-08896-JAK(E), 2017 WL
   20   1439664, 2017 U.S. Dist. LEXIS 61226 (C.D. Cal. Apr. 21, 2017) ; see Stewart v.
   21   McComber, No. 14-cv-01747-DSF-DFM, 2014 U.S. Dist. LEXIS 77626, at *6,
   22   2014 WL 2510927, at *2 (C.D. Cal. Apr. 25, 2014) (reasoning that “Petitioner’s
   23   counsel was not acting on behalf of the state; rather, Petitioner’s counsel
   24   represented Petitioner personally”), report and recommendation adopted, 2014 U.S.
   25   Dist. LEXIS 77622, 2014 WL 2511216 (C.D. Cal. June 4, 2014); see also
   26   Lawrence v. Fla., 421 F.3d 1221, 1226 (11th Cir. 2005), aff’d, 549 U.S. 327 (2007)
   27   (ruling that even if the state provided petitioner with incompetent counsel, “[t]his is
   28   not the type of State impediment envisioned in § 2244(d)(1)(B)”). See generally
                                                   10
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 11 of 28 Page ID #:4303



    1   Polk Cty. v. Dodson, 454 U.S. 312, 324–25 (1981) (holding that public defenders
    2   generally do not act under color of law for purposes of civil rights claims under 42
    3   U.S.C. § 1983).
    4         Here, Plaintiff has not demonstrated any unlawful impediment by the State of
    5   California that directly caused his failure to file a timely federal habeas petition.
    6   See Bryant v. Arizona Atty. Gen., 499 F.3d 1056, 1060 (9th Cir. 2007) (“To obtain
    7   relief under § 2244(d)(1)(B), the petitioner must show a causal connection between
    8   the unlawful impediment and his failure to file a timely habeas petition.”); see also
    9   Randle v. Crawford, 604 F.3d 1047, 1055 (9th Cir. 2010) (finding no “causal
   10   connection between [the petitioner’s] state-appointed counsel’s failure to perfect a
   11   direct appeal timely and [the petitioner’s] own failure to file his federal habeas
   12   petition timely”). Thus, Petitioner has not shown that he is entitled to an alternative
   13   start date under § 2244(d)(1)(B) based on a state-created impediment to filing.
   14         3.     Newly Discovered Evidence Under § 2244(d)(1)(D).
   15         Petitioner cites several pieces of “newly discovered evidence,” which he
   16   contends entitle him to a later start date for AEDPA’s statute of limitations. (Pet. at
   17   4–8; Dkt. 8 at 6–10.) “The statute of limitations begins to run under
   18   § 2244(d)(1)(D) when the factual predicate of a claim ‘could have been discovered
   19   through the exercise of due diligence,’ not when it actually was discovered.” Ford
   20   v. Gonzalez, 683 F.3d 1230, 1235 (9th Cir. 2012). “Due diligence does not require
   21   the maximum feasible diligence, but it does require reasonable diligence in the
   22   circumstances.” Id. (citation omitted). The limitations period begins to run “when
   23   the prisoner knows (or through diligence could discover) the important facts, not
   24   when the prisoner recognizes their legal significance.” Hasan v. Galaza, 254 F.3d
   25   1150, 1154 n.3 (9th Cir. 2001) (citation omitted). Further, due diligence requires
   26   that a petitioner “at least consult his own memory of the trial proceedings.” United
   27   States v. Battles, 362 F.3d 1195, 1198 (9th Cir. 2004).
   28
                                                   11
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 12 of 28 Page ID #:4304



    1                a.     Evidence from Molfetta Civil Trial Regarding Lack of
    2                       Investigation by Former Counsel McBride.
    3         Petitioner asserts that during the June 2019 bench trial on his civil claims
    4   against Molfetta, former defense trial counsel McBride “admitted under oath that he
    5   conducted absolutely no investigation in Petitioner’s case and further admitted that
    6   he did not interview any witnesses that testified at Petitioner’s trial before trial.”
    7   (Pet. at 7; see Dkt. 8 at 6–8.) In unexhausted Ground Seven, Petitioner contends
    8   that McBride should have interviewed 51 witnesses, including alibi witnesses like
    9   Guillian Contreras, DeAllesandro Lamar, Lawrence Holland, Mason Webb, and
   10   others, and investigated potential DNA evidence contamination. (Dkt. 8 at 7; see
   11   id. at 98–103.) Even if Petitioner’s allegations are accurate,10 Petitioner clearly
   12   knew about these alibi witnesses long before the Molfetta civil trial. Indeed, it is
   13   not the lack of an investigation which could have prejudiced Petitioner at his
   14   criminal trial; instead, it is the beneficial information that the investigation could
   15   have uncovered that could have demonstrated prejudice. See Hasan, 254 F.3d at
   16   1154 (“to have the factual predicate for a habeas petition based on ineffective
   17   assistance of counsel, a petitioner must have discovered (or with the exercise of due
   18   diligence could have discovered) facts suggesting both unreasonable performance
   19   and resulting prejudice”). With due diligence, Petitioner could have discovered
   20   what material evidence these witnesses had many years ago; he did not need to wait
   21   to determine whether his trial counsel did or did not investigate them.
   22
   23         10
                 The Molfetta civil trial was conducted without a court reporter, and
   24   McBride’s recollection of his testimony was different than Petitioner’s. (Pet. at
        124; Dkt. 8 at 261–62.) Further, the trial court struck portions of Petitioner’s
   25   narrative of McBride’s trial testimony as “inaccurate and/or misleading.” (Dkt. 8 at
   26   188–89, 196.) In his Objections, Petitioner emphasizes the trial court found that
        “McBride does not recall conducting any further investigation after he got the case
   27   from [prior counsel] Davis.” (Dkt. 26 at 4; see Dkt. 8 at 188.) Nevertheless,
   28   Petitioner did not exercise due diligence, as discussed herein.

                                                   12
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 13 of 28 Page ID #:4305



    1         In support of his contention that McBride should have investigated potential
    2   DNA contamination, Petitioner cites to the Clerk’s Transcript from his criminal
    3   trial. (Dkt. 8 at 7, 88, 270.) But Petitioner received a copy of the Clerk’s
    4   Transcript and Reporter’s Transcript in April 2014, and with due diligence, he
    5   could have investigated or raised this issue shortly thereafter. (Pet. at 69, 91.)
    6   Moreover, Petitioner has asserted for some time that, in his opinion, McBride had
    7   not sufficiently investigated his claims. For example, he successfully petitioned the
    8   trial court in 2011 to discharge McBride because of the lack of investigation,
    9   claiming McBride had provided ineffective assistance of counsel. (Pet. at 112–13;
   10   see id. at 125–26.) Thus, Petitioner could have long ago raised his Ground Seven
   11   ineffective assistance of counsel claim against McBride and against later counsel
   12   for failing “to discover and present McBride’s failure in the new trial motion or on
   13   appeal.” (Pet. at 2.)
   14                b.     Evidence from Molfetta Civil Trial Regarding Brady Claim.
   15         In exhausted Ground Five, Petitioner argues that his Brady rights were
   16   violated because certain impeachment evidence was only belatedly provided to
   17   defense counsel McBride near the end of the trial. (Pet. at 13, 39–41, 102–11.)
   18   This evidence concerned Investigator Myrna Caballero and Deputy District
   19   Attorney Anthony Ferrentino’s involvement in an alleged “cover-up” during an
   20   unrelated investigation into allegations of child molestation against another officer,
   21   Gerald Stenger. (Id.) Petitioner complains that the defense “was never given and
   22   still does not have a copy of phone messages Inv. Caballero left to suspect
   23   Stenger”; instead, he alleged, the defense was only given “a paper xerox photocopy
   24   of the actual CD-ROM.” (Pet. at 103.) He argues, based on a summary of the
   25   phone messages in a letter, that the messages show a “definite tone of familiarity”
   26   between Caballero and Stenger, and if he had “been given this information at trial
   27   he would have been able to call Inv. Caballero and DDA Ferrentino to testify and
   28
                                                   13
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 14 of 28 Page ID #:4306



    1   expose that they both have worked together before, committing ‘crimes against
    2   justice’ and of moral turpitude to subvert the law.” (Pet. at 103–04.)
    3         Unexhausted Ground Nine appears to raise a similar claim: “prosecutorial
    4   misconduct for withholding impeachment evidence of the state’s star government
    5   witness,” Inv. Caballero. (Pet. at 3; Dkt. 8 at 120–33.) Petitioner alleges that, at
    6   the June 2019 civil trial against Molfetta, he discovered the following evidence:
    7         McBride ... confirmed that he did not remember signing for
    8         exculpatory impeachment evidence that Petitioner alleges the
    9         Prosecution withheld. [T]he [f]ormer prosecutor in Petitioner’s case,
   10         DDA Anthony Ferrentino[,] testified that Brady discovery arose during
   11         trial but was unrelated to discovery that Petitioner cited incorrectly in
   12         his initial petition. Ferrentino also provided withheld exculpatory
   13         Brady evidence in the form of a CD-ROM regarding a corrupt
   14         investigator, Myrna Caballero[,] who was the state[’]s star government
   15         witness in Petitioner[’]s case. Ferrentino also provided forged Brady
   16         receipts citing that he had turned over the Caballero CD-ROM before
   17         Petitioner’s trial.
   18   (Pet. at 7.) Thus, Petitioner contends that the defense never received Brady
   19   information that Caballero “was willing to manipulate investigations to cover up
   20   the crimes of [Stenger].” (Dkt. 8 at 122–23.) “This information coupled with the
   21   fact that [Ferrentino] was implicated in the cover up also, would have been legal
   22   credibility dynamite. This information would have killed the Prosecution[’]s
   23   credibility, the credibility of the investigation of the case, and the case in chief.”
   24   (Dkt. 8 at 123.) However, even if Petitioner’s allegations are accurate,11 he had
   25         11
                 At Molfetta’s civil trial, Ferrentino and McBride merely testified that they
   26   had no specific recollection of the Caballero Brady materials being given to defense
   27   counsel, not that they were in fact not turned over. (Dkt. 8 at 189, 190.) Further,
        Petitioner’s contention that McBride’s signature was “forged” is mere speculation.
   28   Petitioner contends that McBride’s signature must have been forged because his
                                                   14
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 15 of 28 Page ID #:4307



    1   evidence of Caballero’s and Ferrentino’s alleged corruption long before the
    2   Molfetta civil trial. For example, Petitioner references a September 2008
    3   newspaper article, which described Caballero’s and Ferrentino’s apparent cover-up
    4   of the child molestation claims against Stenger.12 (Dkt. 8 at 312–16.) And the
    5   Caballero Brady materials were included in the documents provided to Petitioner by
    6   Molfetta in August 2016. (Dkt. 8 at 514–601.) Thus, regardless whether the Brady
    7   materials were turned over to defense counsel prior to trial, Petitioner was aware of
    8   their nature by no later than August 2016, and the revelations at the Molfetta civil
    9   trial do not constitute new evidence revealing the factual basis of any claims.
   10                c.    Evidence from Lawrence Holland.
   11         In unexhausted Ground Eight, Petitioner asserts that he has “newly
   12   discovered exonerating evidence [which] proves that [he] is actually and factually
   13
        receipt for the Brady materials is dated April 22, 2009, and the District Attorney did
   14   not order them turned over until October 13, 2010. (Dkt. 26 at 10. Compare Dkt. 8
   15   at 517, with id. at 265.) But the District Attorney’s October 2010 memorandum
        was not particular to Petitioner’s case (Dkt. 8 at 517) and thus does not prove that
   16   the April 2009 receipt was forged.
   17         12
                 Petitioner contends he was not aware of this article until February 2020.
   18   (Dkt. 26 at 10.) But he offers no credible argument why it took him over eleven
        years to discover an article that was published more than two years prior to his trial.
   19   See Cooper v. Montgomery, No. CV 15-8683 JFW (SS), 2016 WL 5899292, at *3,
   20   2016 U.S. Dist. LEXIS 140018, at *8 (C.D. Cal. Sept. 6, 2016), report and
        recommendation adopted as modified sub nom. Keshon Bernard Cooper v.
   21   Montgomery, No. CV 15-8683 JFW (SS), 2016 WL 5897757, 2016 U.S. Dist.
   22   LEXIS 140010 (C.D. Cal. Oct. 5, 2016) (“Moreover, the newspaper articles
        Petitioner cites indicating that Officer McMahan was under examination provide no
   23   basis for application of a later start date under § 2244(d)(1)(D). The articles from
   24   the Associated Press and Los Angeles Times were published on December 10,
        1992, well before Petitioner’s trial, and were clearly discoverable with the exercise
   25   of reasonable diligence.”); Rivas v. Fischer, 687 F.3d 514, 536 (2d Cir. 2012)
   26   (rejecting argument that “new evidence” that medical examiner was under
        investigation entitled petitioner to a later start date under § 2244(d)(1)(D) since the
   27   “new evidence” consisted of newspaper articles that predated his trial and were
   28   certainly discoverable with the exercise of due diligence).

                                                  15
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 16 of 28 Page ID #:4308



    1   innocent of the February 21, 2007 attack of Sarah [L.]” (Pet. at 3.) Holland
    2   executed a declaration on February 3, 2020, which indicated that he was with
    3   Petitioner on February 21, 2007, from 11:00 a.m. to 1:30 p.m. (Dkt. 8 at 235.)
    4   Petitioner contends that “[t]his evidence could not have been discovered within the
    5   AEDPA limitation period because Petitioner was incarcerated and could not
    6   investigate himself physically.” (Dkt. 8 at 9.) However, from his own memory,
    7   Petitioner would be aware of this witness and what evidence he could provide in his
    8   defense at the time of trial. See Gant v. Barnes, No. CV 14-2618-CJC (SP), 2017
    9   WL 3822063, at *7, 2017 U.S. Dist. LEXIS 140022, at *16–17 (C.D. Cal. July 19,
   10   2017) (“Petitioner’s inability to locate, rather than discover, such witnesses due to
   11   his previous pro se litigant status does not undermine the conclusion that he knew
   12   the factual predicate for his IAC claim by the conclusion of his trial.”), report and
   13   recommendation adopted, No. CV 14-2618-CJC (SP), 2017 WL 3738384, 2017
   14   U.S. Dist. LEXIS 140011 (C.D. Cal. Aug. 28, 2017); Evans v. Galaza, No. CV 98-
   15   8536-WDK MLG, 2012 WL 6193859, at *8, 2012 U.S. Dist. LEXIS 177048, at
   16   *24–25 (C.D. Cal. Oct. 2, 2012) (“[H]aving sat through the trial, Petitioner was
   17   clearly aware that the persons who could allegedly establish his alibi were not
   18   called as witnesses.”), report and recommendation adopted, No. CV 98-8536-WDK
   19   MLG, 2012 WL 6201209, 2012 U.S. Dist. LEXIS 177059 (C.D. Cal. Dec. 12,
   20   2012); see also Battles, 362 F.3d at 1198 (due diligence requires a petitioner to
   21   consult his memories of the trial proceedings). Taking over ten years to obtain a
   22   declaration from Holland does not demonstrate due diligence. See Flanagan v.
   23   Johnson, 154 F.3d 196, 199 (5th Cir. 1998) (“[The petitioner] is confusing his
   24   knowledge of the factual predicate of his claim with the time permitted for
   25   gathering evidence in support of that claim.”). Petitioner fails to describe with any
   26   specificity his attempts to locate Holland and the “extraordinary circumstances”
   27   which prevented him from timely securing the Holland declaration. Cf. Bills v.
   28   Clark, 628 F.3d 1092, 1097 (9th Cir. 2010) (“equitable tolling is available … only
                                                  16
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 17 of 28 Page ID #:4309



    1   when extraordinary circumstances beyond a prisoner’s control make it impossible
    2   to file a petition on time and the extraordinary circumstances were the cause of the
    3   prisoner’s untimeliness”) (citation omitted). Thus, Petitioner is not entitled to a
    4   later start date for Ground Eight.
    5                  d.   New Study About the Effects of Alcohol on Memory Loss.
    6          In unexhausted Ground Ten, Petitioner alleges “that newly discovered
    7   scientific evidence proves that false expert testimony and false witness testimony
    8   was given to Petitioner’s jury.” (Pet. at 3; see Dkt. 8 at 134–58.) He cites an
    9   August 2018 study by Aaron White, Ph.D., which indicated that as the result of
   10   “extreme binge drinking,” memories lost in an alcohol-induced blackout “will never
   11   come back, because the information wasn’t stored in the first place.” (Dkt. 8 at
   12   237.) Thus, Petitioner contends that this “newly discovered evidence establishes
   13   that it was Scientifically Impossible[ ] for several complaining witnesses in this
   14   case[, including victim Latisha B.,] to testify to facts that could not have been
   15   remembered due to Alcohol Induced Blackouts.” (Id. at 134–35.) Petitioner
   16   requests an evidentiary hearing to allow Dr. White to testify as an expert witness.
   17   (Id. at 10.)
   18          While Ground Ten may rely on Dr. White’s study, the study does not qualify
   19   as the “factual predicate” for Petitioner’s false witness testimony claim. Instead,
   20   the factual predicate was their alleged false testimony, of which Petitioner was
   21   aware at the time of trial. See Shannon v. Newland, 410 F.3d 1083, 1088–89 (9th
   22   Cir. 2005) (distinguishing between discovery of legal clarification and discovery of
   23   factual predicate); Hasan, 254 F.3d at 1154 n.3 (the factual predicate is the facts,
   24   not the legal significance of those facts); see also McAuley v. Ryan, No. CV-14-
   25   01756, 2015 WL 4594521, at *2, 2015 U.S. Dist. LEXIS 99702, at *5 (D. Ariz.
   26   July 30, 2015) (“[t]he [National Academy of Sciences] report does not qualify as
   27   the ‘factual predicate’ of [Petitioner’s] new claim. Rather, the factual predicate of
   28   Petitioner’s claim is the fiber, tire track, and shoe print evidence, which Petitioner
                                                  17
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 18 of 28 Page ID #:4310



    1   was aware of at the time of trial.”). While Petitioner argues that it is the
    2   unreliability of the witnesses’ testimony that is the predicate of his claim, Dr.
    3   White’s study was not key to discovering that fact. Petitioner contends he is not
    4   guilty of the assault on Latisha B. and that her testimony was therefore unreliable
    5   because of alcohol-induced blackouts. (Dkt. 8 at 135–36.) But because Latisha
    6   B.’s testimony would have conflicted with his recollection of the events that
    7   occurred, the testimony’s unreliability would have been evident to Petitioner at his
    8   trial. Moreover, defense counsel amply cross-examined Latisha B. on the amount
    9   of alcohol she consumed on the night of the assault, and she acknowledged she was
   10   “drunk,” had “too much to drink,” and needed to “throw up.” (RT 185-86, 188–89,
   11   200–01.) A forensic toxicologist—who testified as a defense expert—estimated
   12   that Latisha B.’s blood alcohol level was 0.19 during the time of the assault and
   13   opined that alcohol impairs memory storage and recall.13 (RT 712, 714, 723, 726–
   14   28.) Thus, Dr. White’s testimony would be largely duplicative of information
   15   already given to Petitioner’s jury. Accordingly, Petitioner has not demonstrated
   16   that he is entitled to a later start date for Ground Ten.
   17         4.     Summary
   18         In sum, Petitioner has failed to demonstrate any “newly discovered evidence”
   19   from the Molfetta civil trial, the Holland declaration, or the Dr. White study that
   20   entitles him to a later start date under § 2244(d)(1)(D). Thus, the AEDPA clock
   21   began running under § 2244(d)(1)(A) when Petitioner’s conviction became final on
   22   July 17, 2014, and, absent statutory or equitable tolling, expired on July 17, 2015.
   23
   24
   25         13
                  In his Objections, Petitioner contends that Dr. White’s study proves that
   26   Latisha B.’s testimony was “conclusively false.” (Dkt. 26 at 20.) But even if Dr.
        White’s study is accurate and alcohol-induced blackouts cause permanent memory
   27   loss, there is no evidence that Latisha B.’s acknowledged excessive alcohol
   28   consumption resulted in a blackout.

                                                   18
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 19 of 28 Page ID #:4311



    1   B.    Statutory Tolling.
    2         AEDPA provides for statutory tolling, as follows: “The time during which a
    3   properly filed application for State post-conviction or other collateral review with
    4   respect to the pertinent judgment or claim is pending shall not be counted toward
    5   any period of limitation under this subsection.” 28 U.S.C. § 2244(d)(2). The
    6   United States Supreme Court has interpreted this language to mean that AEDPA’s
    7   statute of limitations is tolled from the time the first state habeas petition is filed
    8   until the California Supreme Court rejects a petitioner’s final collateral challenge,
    9   so long as the petitioner has not unreasonably delayed during the gaps between
   10   sequential filings. Carey v. Saffold, 536 U.S. 214, 219-21 (2002) (holding that, for
   11   purposes of statutory tolling, a California petitioner’s application for collateral
   12   review remains pending during the intervals between the time a lower state court
   13   denies the application and the time the petitioner files a further petition in a higher
   14   state court). However, statutory tolling “does not permit the reinitiation of the
   15   limitations period that has ended before the state petition was filed,” even if the
   16   state petition was timely filed. Ferguson v. Palmateer, 321 F.3d 820, 823 (9th Cir.
   17   2003). As described above, Petitioner did not file any state habeas petitions until
   18   March 2018. Because these petitions were filed after the expiration of Petitioner’s
   19   AEDPA deadline, they cannot create statutory tolling.14
   20   C.    Equitable Tolling.
   21         AEDPA’s one-year limitation period is subject to equitable tolling if the
   22   petitioner shows: “(1) that he has been pursuing his rights diligently, and (2) that
   23   some extraordinary circumstance stood in his way and prevented timely filing.”
   24   Holland v. Florida, 560 U.S. 631, 649 (2010) (citation omitted). The petitioner
   25   “must show that he has been reasonably diligent in pursuing his rights not only
   26   while an impediment to filing caused by an extraordinary circumstance existed, but
   27
              14
   28              Petitioner does not contend that he is entitled to statutory tolling.

                                                     19
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 20 of 28 Page ID #:4312



    1   before and after as well, up to the time of filing his claim in federal court.” Smith
    2   v. Davis, 953 F.3d 582, 598–99 (9th Cir. 2020) (en banc) (rejecting a “stop-clock
    3   approach” to equitable tolling). In other words, “it is not enough for a petitioner
    4   seeking an exercise of equitable tolling to attempt diligently to remedy his
    5   extraordinary circumstances; when free from the extraordinary circumstance, he
    6   must also be diligent in actively pursuing his rights.” Id. at 599.
    7         “The diligence required for equitable tolling purposes is reasonable
    8   diligence … not maximum feasible diligence,” Holland, 560 U.S. at 653 (citations
    9   omitted), and courts consider “the petitioner’s overall level of care and caution in
   10   light of his or her particular circumstances,” Doe v. Busby, 661 F.3d 1001, 1013
   11   (9th Cir. 2011); see also Smith, 953 F.3d at 600–01 (emphasizing that the doctrine
   12   “does not impose a rigid ‘impossibility’ standard on litigants, especially not on pro
   13   se prisoner litigants—who have already faced an unusual obstacle beyond their
   14   control during the AEDPA limitation period,” but noting that it usually “requires
   15   the petitioner to work on his petition with some regularity—as permitted by his
   16   circumstances—until he files it in the district court”) (citation omitted).
   17         “[T]he threshold necessary to trigger equitable tolling under AEDPA is very
   18   high, lest the exceptions swallow the rule.” Miranda v. Castro, 292 F.3d 1063,
   19   1066 (9th Cir. 2002) (citation omitted). Consequently, “equitable tolling is justified
   20   in few cases.” Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). “To apply the
   21   doctrine in ‘extraordinary circumstances’ necessarily suggests the doctrine’s rarity,
   22   and the requirement that extraordinary circumstances ‘stood in his way’ suggests
   23   that an external force must cause the untimeliness, rather than, as we have said,
   24   merely oversight, miscalculation or negligence on the petitioner’s part, all of which
   25   would preclude the application of equitable tolling.” Waldron-Ramsey v. Pacholke,
   26   556 F.3d 1008, 1011 (9th Cir. 2009) (citation omitted). The burden of
   27   demonstrating that AEDPA’s one-year limitation period was sufficiently tolled,
   28   whether statutorily or equitably, rests with the petitioner. See, e.g., Pace, 544 U.S.
                                                  20
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 21 of 28 Page ID #:4313



    1   at 418; Banjo v. Ayers, 614 F.3d 964, 967 (9th Cir. 2010); Gaston v. Palmer, 417
    2   F.3d 1030, 1034 (9th Cir. 2005) (as amended); Miranda, 292 F.3d at 1065.
    3         Petitioner contends that he is entitled to equitable tolling because he did not
    4   receive his case file from Molfetta until August 2016, and thereafter diligently
    5   sought to locate the investigatory documents he believed were missing. (Dkt. 8 at
    6   11–13.) But unless a petitioner is raising a sufficiency of the evidence claim—
    7   which Petitioner is not—”petitioners are not required by 28 U.S.C. § 2254 or the
    8   Rules Governing § 2254 Cases to attach to their petitions, or to file separately,
    9   state-court records.” Pliler v. Ford, 542 U.S. 225, 232 (2004).15 As discussed
   10   above, none of Petitioner’s unexhausted claims were dependent on newly
   11   discovered evidence from the Molfetta civil case. Further, once Petitioner received
   12   his case file from Molfetta, he fails to justify why he could not have presented his
   13   claims in a timely manner.
   14         By no later than August 2016, Petitioner was aware of the factual bases for
   15   his exhausted claims. Ground Two contends that appellate counsel failed to obtain
   16   the full trial record and raise five meritorious arguments on appeal. (Pet. at 69–81.)
   17   In support, he cites the trial record he received in April 2014 and the case file
   18   received from Molfetta in August 2016. (Pet. at 71, 76.) In Ground Three,
   19   Petitioner asserts the trial record and police reports—that he received in August
   20   2016—”prove” he is factually innocent of the attacks on Jennifer D. and Sarah L.
   21   (Pet. at 82; see id. at 82–95 (citing to trial record and reports received from
   22   Molfetta).) Ground Four alleges a Miranda violation, asserting police officers
   23   denied Petitioner’s request for counsel, although he was “severely intoxicated
   24
   25         15
                 Petitioner contends that he “could not proceed on habeas corpus in State
   26   court without supporting documents” and therefore “could not exhaust without
        them.” (Dkt. 16 at 8–9.) But a state-court document requirement does not create an
   27   exception to AEDPA’s statute of limitations. And Petitioner had the option to file
   28   timely his federal habeas petition and seek a stay to exhaust in state court.

                                                   21
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 22 of 28 Page ID #:4314



    1   during his arrest and [the subsequent police] interview.” (Pet. at 96.) In support, he
    2   cites documents received from Molfetta.16 (Pet. at 96–97; Dkt. 8 at 492, 510–11.)
    3   Ground Five asserts a Brady violation, citing the Caballero Brady discovery
    4   information received from Molfetta in August 2016. (Pet. at 102–06; Dkt. 8 at
    5   514–601.) In Ground Six, Petitioner alleges a wide-ranging ineffective assistance
    6   of counsel claim because five separate defense attorneys declared conflicts, causing
    7   a four-year delay in his trial, and the failure of his counsel to raise the claims
    8   described in Grounds Two through Five at trial or in a motion for a new trial. (Pet.
    9   112–14.) Petitioner did not need any information from Molfetta to make this claim.
   10   Since Ground One merely complains that the state courts erroneously denied his
   11   habeas petitions, Petitioner is not entitled to equitable tolling based on when he
   12   elected to file his habeas petitions in state court.
   13         In sum, Petitioner has provided evidence that from June 2014 to August
   14   2016, he diligently requested that Molfetta return his case file. Molfetta’s failure to
   15   return the file until Petitioner filed a civil complaint was “sufficiently egregious” to
   16   justify equitable tolling of AEDPA’s one-year limitations period. See Spitsyn v.
   17   Moore, 345 F.3d 796, 801 (9th Cir. 2003), as amended (Nov. 3, 2003) (habeas
   18   petitioner’s attorney’s conduct was sufficiently egregious to justify equitable tolling
   19   where attorney failed to return petitioner’s file despite being contacted numerous
   20   times). However, once Petitioner received his case file in August 2016, AEDPA’s
   21   one-year statute of limitations began. As discussed above, Petitioner provides no
   22   credible evidence why he waited from August 2016 until March 2018 to begin his
   23   first round of habeas petitions in the state courts. Because no tolling—either
   24
              16
                 In his Objections, Petitioner argues that his “intoxication is only cited as a
   25   contributing factor in the improper behavior of the officers involved when they did
   26   not end the interrogation after Plaintiff requested his counsel.” (Dkt. 26 at 3.)
        Nevertheless, Petitioner received the transcript from his custodial interrogation in
   27   August 2016 and provides no reason for waiting until March 2018 to begin
   28   exhausting this claim.

                                                    22
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 23 of 28 Page ID #:4315



    1   statutory or equitable—is available for this 19-month gap, Petitioner’s federal
    2   habeas petition is untimely.
    3         Further, even if the Court found that Petitioner was entitled to equitable
    4   tolling until March 29, 2018, when he filed his first habeas petition in Orange
    5   County Superior Court—which the Court is not finding—Petitioner’s habeas
    6   petition would still be untimely. Under this hypothetical scenario, Petitioner would
    7   have had until February 13, 2020—one year after the California Supreme Court
    8   denied his habeas petition—to file his habeas petition in federal court. Instead, he
    9   filed it over nine weeks later, on April 21, 2020.
   10   D.    Actual Innocence.
   11         Under Schlup v. Delo, 513 U.S. 298 (1995), “a credible claim of actual
   12   innocence constitutes an equitable exception to AEDPA’s limitations period, and a
   13   petitioner who makes such a showing may pass through the Schlup gateway and
   14   have his otherwise time-barred claims heard on the merits.” Lee v. Lampert, 653
   15   F.3d 929, 932 (9th Cir. 2011). The Schlup equitable exception is different than the
   16   delayed-start-date provision for new evidence in § 2244(d)(1)(D), discussed above.
   17   “Section 2244(d)(1)(D) is both modestly more stringent (because it requires
   18   diligence) and dramatically less stringent (because it requires no showing of
   19   innocence).” McQuiggin v. Perkins, 569 U.S. 383, 395 (2013).
   20         However, “[i]n order to present otherwise time-barred claims to a federal
   21   habeas court under Schlup, a petitioner must produce sufficient proof of his actual
   22   innocence to bring him ‘within the narrow class of cases implicating a fundamental
   23   miscarriage of justice.’” Lee, 653 F.3d at 937 (quoting Schlup, 513 U.S. at 314–
   24   15). While a petitioner is not required to proffer evidence creating an “absolute
   25   certainty” about his innocence, the Schlup gateway is an “exacting standard” that
   26   permits review only in the “extraordinary case.” Id. at 938 (citing House v. Bell,
   27   547 U.S. 518, 538 (2006) (“[I]t bears repeating that the Schlup standard is
   28   demanding and permits review only in the ‘extraordinary’ case.”)).
                                                  23
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 24 of 28 Page ID #:4316



    1         Specifically, a petitioner “must show that it is more likely than not that no
    2   reasonable juror would have convicted him in light of the new evidence.” Schlup,
    3   513 U.S. at 327. The petitioner must support his allegations “with new reliable
    4   evidence—whether it be exculpatory scientific evidence, trustworthy eyewitness
    5   accounts, or critical physical evidence—that was not presented at trial.” Id. at 324.
    6   “[U]njustifiable delay on a habeas petitioner’s part,” while not “an absolute barrier
    7   to relief,” is “a factor in determining whether actual innocence has been reliably
    8   shown.” McQuiggin, 569 U.S. at 387.17
    9         In exhausted Ground Three and unexhausted Ground Eight, Petitioner asserts
   10   that “missing cell phone ping details” and “Holland’s declaration” prove that he is
   11   actually innocent of the attack on Sarah L. that occurred on February 21, 2007.18
   12   (Pet. at 3, 7, 13, 36–38, 82–95; Dkt. 8 at 13–14, 111–19; Dkt. 16 at 7.) Petitioner
   13   contends that his cell phone records from February 21, 2007, were “subpoenaed and
   14   delivered to the court [in his criminal trial]” and would “prove Petitioner’s
   15   whereabouts at the time of the supposed attack on Sarah L.” (Pet. at 90; Dkt. 8 at
   16   113.) He argues that “[t]he Prosecution withholding the Call/Ping Details prove
   17   that they knew Petitioner was innocent of this Specific charge.” (Dkt. 8 at 115.)
   18   But Petitioner does not provide any evidence that his “cell phone ping records”
   19   were ever subpoenaed. Instead, the subpoenas sought “call detail and text detail” as
   20         17
                 In his Objections, Petitioner contends that “[e]vidence which is not
   21   patently false, illogical, or inherently inconsistent meets the Prima Facie standard
        for [the Schlup actual innocence] test.” (Dkt. 26 at 18 (apparently quoting
   22
        McQuiggin, 135 S. Ct. at 1935)). But neither this quote nor this holding appears
   23   anywhere in the McQuiggin decision. Instead, “a petitioner ‘must show that it is
        more likely than not that no reasonable juror would have convicted him in the light
   24
        of the new evidence.’” McQuiggin, 569 U.S. at 399 (quoting Schlup, 513 U.S. at
   25   327).
              18
   26            Petitioner also vaguely asserts that the Holland declaration proves that he
        is “actually innocent of the February 21, 2007 forcible rape of Latisha B[.]” (Pet. at
   27   7.) But the forcible rape of Latisha B. occurred on August 13, 2006, not February
   28   21, 2007. (CT 298–99, 556–58.)

                                                  24
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 25 of 28 Page ID #:4317



    1   “[s]uch records were kept in the course of a regularly conducted business activity.”
    2   (Dkt. 8 at 267–68, 280.) Accordingly, T-Mobile produced Petitioner’s call detail
    3   records for the relevant period, copies of which were provided promptly to
    4   Petitioner’s trial counsel. (Dkt. 8 at 272–74, 276–78.) While these records indicate
    5   the calls and text messages Petitioner sent or received on February 21, 2007, they
    6   do not prove where he was at the time of the attack on Sarah L.19
    7         Neither is the Holland declaration persuasive evidence of actual innocence.
    8   A declaration executed almost 13 years after the attack on Sarah L. is not the kind
    9   of “trustworthy eyewitness account” described in Schlup. 513 U.S. at 324. As
   10   discussed above, the timing of the Holland declaration is highly suspect. Despite
   11   Petitioner arguably knowing prior to trial who could prove his whereabouts on
   12   February 21, 2007, the declaration was provided only after he was convicted and he
   13   had filed multiple appeals and habeas petitions. See Qadar v. United States, No.
   14   13-CV-2967, 2014 WL 3921360, at *7, 2014 U.S. Dist. LEXIS 111472, at *22
   15   (E.D.N.Y. Aug. 11, 2014) (finding timing of affidavits in support of actual
   16   innocence claim “highly suspect” where the petitioner “had ample opportunity to
   17   investigate any information that these witnesses had prior to trial, all four
   18   declarations were provided only after petitioner was convicted, and the second set
   19   only after this court made a ruling unfavorable to petitioner”). Holland does not
   20   explain why he waited until 2020 to provide his declaration or why he would
   21   remember the details of Petitioner routinely cutting his hair on this particular date
   22   so many years later. Moreover, Sarah L. provided compelling testimony about the
   23   details of Petitioner’s attack. (RT 505–609.) Under these circumstances, it is not
   24   likely that a jury would find Holland’s testimony to be persuasive evidence of
   25
              19
   26            In his Objections, Petitioner speculates that “specific records from the date
        of February 21, 2007, were removed before the documents were turned over by the
   27   prosecution.” (Dkt. 26 at 7.) However, even if more call records from February 21
   28   existed, they would not prove where Petitioner was when he made the calls.

                                                  25
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 26 of 28 Page ID #:4318



    1   Petitioner’s innocence of the attack on Sarah L. Cf. Jones v. Taylor, 763 F.3d
    2   1242, 1251 (9th Cir. 2014) (“Evidence that merely undercuts trial testimony or
    3   casts doubt on the petitioner’s guilt, but does not affirmatively prove innocence, is
    4   insufficient to merit relief on a freestanding claim of actual innocence.”).
    5         In sum, the Holland declaration does not demonstrate an “extraordinary case”
    6   that brings Petitioner “within the narrow class of cases implicating a fundamental
    7   miscarriage of justice.” Schlup, 513 U.S. at 314–15; see House, 547 U.S. at 538;
    8   Lee, 653 F.3d at 937–38. Thus, Petitioner is not entitled to an equitable exception
    9   to AEDPA’s limitations period and cannot have his otherwise time-barred claims
   10   heard on the merits.
   11   E.    Motion for Discovery.
   12         Petitioner has filed a motion for discovery pursuant to Rule 6 of the Federal
   13   Rules Governing Section 2254 Cases. (Dkt. 25; see also Dkt. 26 at 25–28.) Rule 6
   14   provides that the court “may, for good cause, authorize a [habeas petitioner] to
   15   conduct discovery under the Federal Rules of Civil Procedure and may limit the
   16   extent of discovery.” SECT 2254 Rule 6(a). However, unlike the usual civil
   17   litigant in federal court, a habeas petitioner “is not entitled to discovery as a matter
   18   of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997). Instead, “where
   19   specific allegations before the court show reason to believe that the petitioner may,
   20   if the facts are fully developed, be able to demonstrate that he is entitled to relief, it
   21   is the duty of the court to provide the necessary facilities and procedures for an
   22   adequate inquiry.” Id. at 908–09 (citation omitted). Thus, “discovery is available
   23   to habeas petitioners at the discretion of the district court judge for good cause
   24   shown.” Jones v. Wood, 114 F.3d 1002, 1009 (9th Cir. 1997); see Bittaker v.
   25   Woodford, 331 F.3d 715, 728 (9th Cir. 2003) (en banc) (discovery in habeas
   26   proceedings is available only on a showing of “good cause”). Here, Petitioner
   27   seeks discovery to develop the record in a number of areas. As discussed below,
   28   none of his requests establish good cause for discovery.
                                                    26
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 27 of 28 Page ID #:4319



    1         1.     Petitioner’s Phone Records.
    2         Petitioner seeks an order requiring the Orange County District Attorney to
    3   “turn over the February 21, 2007 twenty pages of Petitioner’s phone records … that
    4   are missing … [and] can prove Petitioner’s actions on the date and time in
    5   question.” (Dkt. 25 at 3.) However, as discussed supra § IV.D and note 18, even if
    6   these additional records exist, they would be records of calls made or received—not
    7   “ping” location records—and thus they would provide no proof of where
    8   Petitioner’s cellular phone was on February 21, 2007.
    9         2.     Interrogatories to Lawrence Holland.
   10         Petitioner asks the Court to “order interrogatories to develop facts
   11   surrounding Holland[’]s Declaration and any questions the Court may have.” (Dkt.
   12   25 at 4.) But Petitioner has presumably known for over 13 years that Holland could
   13   testify about Petitioner’s whereabouts on February 21, 2007. Holland attested that
   14   Petitioner was “[his] personal Hair Stylist for many years.” (Dkt. 8 at 235.)
   15   Petitioner has not credibly asserted why someone with whom he had a relationship
   16   for “many years” was impossible to locate until now.
   17         3.     Interrogatories and Authentication of Signature on Brady
   18                Receipts for Frederick McBride.
   19         Petitioner seeks “interrogatories to verify that the Brady receipts are forgeries
   20   or not.” (Dkt. 25 at 4.) The Court in its discretion will not permit discovery based
   21   on Petitioner’s mere speculation and his lay opinion that the McBride signature is a
   22   “forgery.” See Calderon v. U.S. Dist. Court for the N. Dist. of California, 98 F.3d
   23   1102, 1106 (9th Cir. 1996) (“[C]ourts should not allow prisoners to use federal
   24   discovery for fishing expeditions to investigate mere speculation.”); see also United
   25   States v. Mohsen, 812 F. App’x 621, 622 (9th Cir. 2020) (“We have consistently
   26   rejected, however, attempts by prisoners to use federal discovery for fishing
   27   expeditions to investigate mere speculation, requiring instead that a defendant
   28   outline factual allegations in a habeas petition before the district court will be able
                                                   27
Case 8:20-cv-00814-JLS-KES Document 30 Filed 11/16/20 Page 28 of 28 Page ID #:4320



    1   to determine the propriety of discovery.”) (citation omitted). Further, as discussed
    2   supra § IV.A.3.b and notes 10–11, even if discovery were to indicate that the
    3   Caballero Brady information was not given to Petitioner’s counsel prior to trial, it
    4   would not entitle Petitioner to equitable tolling. He had evidence of Caballero’s
    5   alleged corruption long before the Molfetta civil trial. For example, the Caballero
    6   Brady materials were included in the documents provided to Petitioner by Molfetta
    7   in August 2016. (Dkt. 8 at 514–601.)
    8         4.     Interrogatories to Dr. White.
    9         Petitioner seeks interrogatories to Dr. White to verify his work and that “the
   10   new scientific standard is a person cannot store memories after consumption of
   11   alcohol with a BAC of 0.16 or over in a blackout state.” (Dkt. 25 at 4.) Petitioner
   12   contends “[t]his evidence will prove that the expert witness testified falsely, and
   13   witnesses testified falsely.” (Id.). However, as discussed supra § IV.A.3.d and note
   14   12, even assuming that Dr. White’s study is competent evidence, there is no
   15   evidence that the witnesses were in a blackout state, Latisha B. acknowledged being
   16   very intoxicated, and the jury heard expert testimony that a very intoxicated
   17   person’s memories are suspect.
   18                                             V.
   19                                 RECOMMENDATION
   20         IT IS THEREFORE RECOMMENDED that the District Court issue an
   21   Order: (1) approving and accepting this Final Report and Recommendation;
   22   (2) granting Respondent’s motion to dismiss the Petition as untimely; (3) denying
   23   Petitioner’s motion for discovery; (4) denying Petitioner’s motion for stay and
   24   abeyance as moot; and (5) directing that Judgment be entered dismissing the
   25   petition and dismissing this action with prejudice.
   26   DATED: November 16, 2020                       ______________________________
   27                                                  KAREN E. SCOTT
                                                       United States Magistrate Judge
   28
                                                  28
